Citation Nr: 0912671	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  05-17 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
arthrotomy with meniscectomy and secondary degenerative joint 
disease, left knee, postoperative. 

2.  Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
arthrotomy with meniscectomy and secondary degenerative joint 
disease, left knee, postoperative.

3.  Entitlement to service connection for diabetic neuropathy 
of the right lower extremity, to include as secondary to 
service-connected arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative.

4.  Entitlement to service connection for diabetic neuropathy 
of the left lower extremity, to include as secondary to 
service-connected arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative.

5.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to service-connected arthrotomy with meniscectomy and 
secondary degenerative joint disease, left knee, 
postoperative.
6.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to service-connected arthrotomy with meniscectomy and 
secondary degenerative joint disease, left knee, 
postoperative.

7.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to service-connected arthrotomy with 
meniscectomy and secondary degenerative joint disease, left 
knee, postoperative.

8.  Entitlement to service connection for atherosclerotic 
heart disease, to include as secondary to service-connected 
arthrotomy with meniscectomy and secondary degenerative joint 
disease, left knee, postoperative.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1956 to June 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was provided a Travel Board hearing in December 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

At his Board hearing, the Veteran and his representative 
indicated that there were potentially outstanding relevant VA 
records.  He waived RO consideration of these records and 
they were associated with the claims file.  In this regard, 
the Board may consider this evidence in the first instance 
because the Veteran has waived RO consideration thereof.  See 
38 C.F.R. § 20.1304(c) (2008).


FINDINGS OF FACT

1.  Throughout the relevant period, the Veteran's arthrotomy 
with meniscectomy and secondary degenerative joint disease, 
left knee, postoperative has been manifested by severe 
instability and painful motion with flexion limited at most 
to 80 degrees and extension limited at most to 5 degrees.  

2.  It has not been shown by competent and probative evidence 
that the Veteran has a right ankle disability related to 
service or his service-connected arthrotomy with meniscectomy 
and secondary degenerative joint disease, left knee, 
postoperative in any way.

3.  It has not been shown by competent and probative evidence 
that the Veteran has diabetic neuropathy of the right and 
left lower extremities causally related to service or his 
service-connected arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative.
4.  It has not been shown by competent and probative evidence 
that the Veteran has peripheral vascular disease of the right 
and left lower extremities causally related to service or his 
service-connected arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative.

5.  It has not been shown by competent and probative evidence 
that the Veteran has diabetes mellitus causally related to 
service or his service-connected arthrotomy with meniscectomy 
and secondary degenerative joint disease, left knee, 
postoperative.

6.  It has not been shown by competent and probative evidence 
that the Veteran has atherosclerotic heart disease causally 
related to service or his service-connected arthrotomy with 
meniscectomy and secondary degenerative joint disease, left 
knee, postoperative.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, but no 
greater, for arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative, based 
on instability, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10,  4.71a, 
Diagnostic Codes 5257 (2008).

2.  The criteria for a separate evaluation of 10 percent, but 
no greater, for painful limitation of motion of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5003 (2008).

3.  Entitlement to service connection for a right ankle 
disability is not established.  38 U.S.C.A. §§ 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306 (2008); 38 C.F.R. §3.310 (2006).

4.  Entitlement to service connection for diabetic neuropathy 
of the right lower extremity is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.307, 3.309, (2008); 38 C.F.R. § 3.310 (2006). 

5.  Entitlement to service connection for diabetic neuropathy 
of the left lower extremity is not established.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 (2006). 

6.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity is not established.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 
(2006). 

7.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity is not established.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.307, 3.309 (2008); 38 C.F.R. § 3.310 
(2006). 

8.  Entitlement to service connection for diabetes mellitus 
is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2008); 38 
C.F.R. § 3.310 (2006). 

9.  Entitlement to service connection for atherosclerotic 
heart disease is not established.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.307, 
3.309 (2008); 38 C.F.R. § 3.310 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With respect to the Veteran's claims of service connection, 
the RO provided the appellant pre-adjudication notice by a 
letter dated in March 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to these claimed conditions.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In any event, the 
Veteran was provided such notice in a March 2006 letter and 
his claims were readjudicated in a September 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in a June 2008 letter and the claim 
for an increased evaluation was readjudicated in a September 
2008 supplemental statement of the case.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of his service-connected 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  The Board notes that several 
private medical providers responded negatively to VA's 
attempts to obtain records at the Veteran's request.  Also, 
in an October 2004 letter, VA notified the Veteran that it 
had sent follow-up requests to several private medical 
providers and it appears that such requests were fruitless.  
Accordingly, no further development is necessary in this 
regard.  See 38 C.F.R. § 3.159(c)(1).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

A review of the record on appeal shows that the Veteran was 
in receipt of Social Security Administration (SSA) disability 
benefits since 1994.  Nonetheless, a remand to request these 
records is not required because according to the Social 
Security New Retention Schedule these records were most 
likely destroyed when he turned 72 years old about a year 
ago.  See 68 F.R. 71210 (December 22, 2003).   See also 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("the 'duty 
to assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim . . . [and] this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim").

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluation of the Left Knee

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  "Staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is  noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.   Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.  The knee is a major joint.  See 38 C.F.R. § 
4.45(f).

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.
Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more is to be rated 60 percent disabling.  Id.  

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  Id.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (zero percent) disabling; flexion of 
the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg. Extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation 
for genu recurvatum.  Id.

The Veteran was provided a VA examination in January 2004.  
At the time of the examination, the Veteran reported having 
been retired since 1994.  The Veteran complained of the knee 
"go[ing] out more often."  He described that by "going 
out" he meant that he developed acute pain and had to catch 
himself because the knee seemed to give way.  He noted that 
this seemed to occur on uneven ground and that he had 
difficulty with stairs and walking up hills.  He related that 
he could not walk fast and reported pain in the knee 
occasionally at night when the knee was in an awkward 
position.  

Examination of the left knee showed a varus alignment.  The 
knee had 5 degrees of permanent flexion deformity with 
further flexion to 120 degrees.  There were two medial and 
one lateral incision scars noted from previous knee surgery, 
which had healed satisfactorily and were non-problematic.  
McMurray's sign was negative.  Crepitus was noted when the 
knee was worked back and forth.  No swelling was noted.  The 
examiner diagnosed degenerative joint disease of the left 
knee.  

In January 2005 the Veteran was again afforded a VA 
examination.  At the time of the examination the Veteran was 
using a cane for stability.  He also wore a brace on his left 
knee and walked with a limp.  The examiner noted no 
additional limitations with flare-ups or repetitive motion.  
Joint line tenderness and crepitation were noted.  Flexion of 
the left knee was to 80 degrees and extension was to zero 
degrees.  A 10 degree valgus deformity of the left knee was 
noted.  He had an approximate one centimeter shift on valgus 
and varus pressure of the joint.  Lachman's and McMurray's 
signs were negative.  No active weakness, fatigue or 
incoordination was noted.  The examiner noted impressions of 
cartilage injury to the left knee, open cartilage surgery of 
the left knee, and degenerative arthritis of the left knee by 
X-ray.  

A March 2005 VA spine examination report documents a 
complaint of pain in the left knee.  Also noted was an 8 
degree genu varus deformity of the left knee, which was 
characterized as severely limited.  

A January 2007 VA examination report documents that the 
Veteran had a left below the knee amputation in July 2005 
secondary to severe peripheral vascular disease.  Since the 
time of the amputation the Veteran had not worn a knee brace 
as it interfered with his prosthesis, but he continued to use 
a cane for assistance with ambulation.  The Veteran reported 
occasional swelling of the left knee.  He estimated that he 
could walk only about 100 feet on smooth surfaces and that he 
did not walk on rough surfaces due to instability.  When 
having to walk longer distances, he would utilize an electric 
scooter.  Generally, he did not have any rest pain, but 
occasionally had mild rest pain after a very active day.  The 
Veteran was retired and noted as completely independent in 
activities of daily living.  The examiner noted increased 
limitations with repetitive use due to increased pain.  The 
Veteran did not have any incapacitating or significant flare-
ups of pain.  

Physical examination showed no effusion of the knee and a 
well-healed medial scar.  There was some embossing or 
hypertrophy of the medial tibial plateau.  There was no 
tenderness to palpation of the nee.  Active and passive range 
of motion was zero to 90 degrees, with some discomfort 
beginning at about 80 degrees.  The knee was stable to varus 
and valgus stress and anterior drawer sign and Lachman's test 
were negative.  The examiner noted that it was difficult to 
assess the ligamentous stability of the knee due to the 
amputation.  Repetitive motion showed mild crepitus around 
the patella.  There was no increase of pain, loss of motion, 
weakness, fatigability or incoordination.  The examiner 
assessed degenerative joint disease of the left knee with 
limitation of walking distance secondary to knee pain and 
instability.  

In August 2008 the Veteran was provided his latest VA 
examination of the left knee.  At the time, the Veteran 
complained of arthritic changes in the knee causing 
instability and pain.  He noted no swelling.  He reported 
being able to walk less than 100 feet before experiencing 
instability and pain and described medial and lateral 
instability.  The history of amputation was noted.  There 
were no periods of flare-up and the examiner noted that the 
Veteran was retired, but not due to his knee.  The Veteran's 
activities of daily living were affected in that he was 
unable to do any household chores that involve long periods 
of weight bearing.  There was no prosthesis implanted in the 
knee.  

Physical examination showed that the Veteran walked with a 
mild limp on the left when walking with a cane.  Left knee 
range of motion was from zero degrees of extension to 80 
degrees of flexion with pain in the medial joint line 
throughout the range.  Tenderness in the medial joint line 
was noted, as was crepitus.  There was no effusion or 
instability to varus of valgus stress.  Lachman's sign was 
negative.  No additional limitations following repetitive 
use, other than pain and crepitus, were noted.  There were no 
flare-ups and there was no effect of incoordination, fatigue, 
weakness or lack of endurance on the function of this joint.  
The examiner diagnosed degenerative joint disease of the left 
knee secondary to prior meniscectomy.  

At the December 2008 Board hearing, the Veteran and his wife 
offered testimony regarding the left knee.  In particular, 
the Veteran testified to having his left leg amputated below 
the knee in July 2005.  He described that with the prosthetic 
he was wearing, the knee was unstable and hurt a lot.  He 
testified to taking pain pills to help with the pain.  His 
wife testified that due to the amputation the Veteran was 
very limited in doing chores and other activities.  

The RO has rated that Veteran's knee at a 20 percent rating 
under Diagnostic Code 5257 for moderate impairment of the 
knee with recurrent subluxation or lateral instability.  The 
Board notes that Diagnostic Codes 5259 and 5263 are 
inapplicable in this case because 10 percent is the maximum 
evaluation provided under these codes.  Diagnostic Code 5258 
is also inapplicable because the Veteran's left knee 
disability does not involve dislocated semilunar cartilage as 
the condition is post-operative.  Diagnostic Codes 5256 and 
5262 require evidence of ankylosis of the knee, and nonunion 
or malunion of the tibia and fibula, respectively.  As 
outlined above, there is no clinical evidence showing this 
symptomatology associated with the Veteran's knee disability.  
Rather, the August 2008 examination, the most current of 
record, revealed a normal 0 degrees of extension to 80 
degrees of flexion, with no findings of ankylosis.    

Nevertheless, in reviewing the applicable rating criteria, 
and resolving all doubt in the Veteran's favor, the Board 
finds that a maximum 30 percent rating is warranted under 
Diagnostic Code 5257.  In this regard the Board notes that 
the Veteran has reported as well as testified under oath 
symptoms of frequent instability and "giving out" of this 
knee.  It is noted that, prior to his amputation below the 
knee, the Veteran walked with a limp, and used a brace and a 
cane to assist with ambulation.  The March 2005 VA 
examination report describes the left knee as being 
"severely limited."  Accordingly, the Board finds that the 
Veteran's left knee has manifested by severe impairment and 
lateral instability and that a 30 percent evaluation is 
warranted throughout the pendency of the appeal period.  
Hart, supra.  

The Board notes that in terms of limitation of flexion and 
extension that neither plane of motion is limited to a 
compensable extent, even considering the effects of pain.  
The "claimant's painful motion may add to the actual 
limitation of motion so as to warrant a rating under DC 5260 
or DC 5261."  VAOPGCPREC 9-98 (August 14, 1998).    
Extension has never been noted as being limited to 5 degrees 
or more.  Flexion has been limited to 80 degrees at most.  
Nonetheless, the Veteran's left knee disability involves 
degenerative joint disease (arthritis) with pain on motion, 
as outlined above.  38 C.F.R. § 4.59 states that painful 
motion with joint or periarticular pathology is entitled to 
at least the minimum compensable rating for the joint.  See 
id., footnote 1; Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  
As to the effects of pain to add to the actual limitation of 
motion documented in the record, the Board notes that the 
August 2008 examiner specified that there were no additional 
limitations following repetitive use or flare-ups and no 
effects of incoordination, fatigue, weakness or lack of 
endurance on the function of the joint.  Similarly, the 
January 2007 examiner was also testing such effects, but the 
documented active and passive motion was essentially 
identical.  Accordingly, a separate rating of 10 percent, but 
no higher, is warranted for noncompensable limited painful 
range of motion of the left knee.  

The Board notes that the Veteran has had surgery on his left 
knee and has associated 4-inch scars on the knee located 
medially and laterally to the patella.  See September 1964 
Report of Medical Examination for Disability Evaluation.   In 
this case, the medical evidence describes the Veteran's scars 
as purely superficial and non-problematic.  Thus, they are 
essentially asymptomatic and do not warrant additional 
compensation.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology; thus, his disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluations are, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral 
for extraschedular consideration is not warranted.

Laws and Regulations Pertaining to the Service Connection 
Claims

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
Veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

For secondary service connection, it must be shown that the 
disability for which the claim is made is proximately due to 
or the result of service-connected disease or injury, or that 
service-connected disease or injury has chronically worsened 
the nonservice-connected disability for which service 
connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006. See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation. Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider this 
appeal under the law in effect prior to October 10, 2006.  
See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) 
(new regulations cannot be applied to pending claims if they 
have impermissibly retroactive effects).

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability 
to the service-connected disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2008).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2008); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence or medical judgment is such 
as to warrant a finding that the disease or injury existed 
before acceptance and enrollment, and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of sound 
condition in 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  The 
Board is bound to follow the precedent opinions of the 
General Counsel.  38 U.S.C.A. § 7104(c).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arteriosclerosis, cardiovascular disease, other organic 
diseases of the nervous system, and diabetes mellitus, if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West. 2002); 38 C.F.R. §§ 
3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail).

Factual Background

The Veteran's service treatment records are silent with 
respect to diabetes mellitus and any associated diabetic 
neuropathy.  They are likewise silent with respect to 
atherosclerotic heart disease and peripheral vascular 
disease.  On his entrance report of medical examination dated 
in April 1956, the Veteran noted a history of broken bones 
incurred when he fell from cliff at the age of 16.  A 
physician's summary documents a compound fracture of the 
right ankle at the age of 16; however, the contemporaneous 
report of medical examination documents normal lower 
extremities and musculoskeletal system.  

The Veteran is mainly claiming that he incurred a right ankle 
disability, diabetes mellitus and associated neuropathy of 
the lower extremities, peripheral vascular disease and 
atherosclerotic heart disease secondary to his service-
connected left knee disability.  He asserts that his left 
knee disability prevented him from activity and exercise, 
which permanently aggravated these claimed disorders.  The 
issue of service connection has been developed on appeal 
under the direct and secondary theories of entitlement, and 
the Board will accordingly address them.   

A June 1995 VA medical record notes that the Veteran 
requested a knee brace for his left knee at this time.  He 
was subsequently issued a knee brace from prosthetics.  

A September 1995 VA treatment note documents left "knee pain 
resolved." It also documents diabetes mellitus with foot 
problems and a referral to podiatry.  The podiatry record 
related to this referral notes a provisional diagnosis of 
diabetic with bilateral foot pain.  A VA note also dated in 
September 1995 documents a diagnosis of type II diabetes 
mellitus, insulin dependent, as well as a diagnosis of 
hypertension.  

A note also dated in September 1995 notes full range of 
motion in the left knee.  At this time the Veteran reported 
that he then had no knee pain due to wearing a brace and that 
he was able to do all of the activities that he wanted.  

An April 1996 VA note documents a history of type II diabetes 
mellitus controlled with insulin.  Also noted in this note 
are hypertension, moderate control, peripheral vascular 
disease and coronary artery disease, status post coronary 
artery bypass graft.  

A May 1997 VA medical record notes that the Veteran was 
referred for gait training with a cane.  At this time, the 
Veteran complained of pain in the left knee exacerbated by 
walking with an antalgic gait.  He was issued a cane at this 
time.  

A VA record also dated in May 1997 notes a history of 
diabetes mellitus for 15 years.  This note also documents a 
history of hypertension, coronary artery disease, peripheral 
vascular disease, and femoral angioplasty.  This note 
discloses that the Veteran stopped smoking about 5 years 
prior. 

Subsequent VA records note complaints and treatment of 
diabetes mellitus, diabetic neuropathy, coronary artery 
disease, hypertension and peripheral vascular disease.  
Subsequent private medical records also note these 
conditions.  

A December 2000 treatment record from the University of Texas 
Health Center at Tyler notes that Veteran was formerly a 
heavy smoker.  This note also documents that the Veteran 
exercised several times per week.  

A February 2001 note from S.E.D., M.D. notes a complaint of 
inability to walk and severe rest pain in the left leg.  Risk 
factors of atherosclerotic heart disease, hypertension, 
hypercholesterimia and diabetes were noted.  A March 2001 
treatment record from S.E.D, M.D. shows that the Veteran 
first had a myocardial infarction in 1979, with a history of 
coronary artery bypass graft in 1986 and 1992 and right and 
left carotid and right femoral endarterectomies in 1992.  

A May 2001 note from R.M., M.D. notes a history of femoral-
popliteal bypass graft two months prior.  At this time, the 
Veteran presented complaining of pain in the left calf.  Left 
superficial femoral artery occlusion, occluded femoral-
poplietal bypass graft, left and vascular ischemic syndrome 
left foot were assessed, inter alia.  

Subsequent private medical records document the Veteran's 
claimed conditions.  He was afforded VA examinations to 
address the etiology of these conditions.  The Board will now 
outline the relevant etiological evidence.  

In January 2004 the Veteran was provided a VA examination to 
address the nature and etiology of a right ankle disability.  
The examiner noted that the Veteran fractured his right ankle 
in 1952 and that he had an open wound in this regard, which 
was treated and healed successfully.  The examiner noted also 
that neuropathy had been first diagnosed in the early 1970s.  
The examiner felt that this pre-dated the diagnosis of 
diabetes mellitus.  An X-ray report documents an old healed 
fracture of the distal right tibia-fibula and diffuse 
osteopenia of bones.  The Veteran explained that he felt that 
his right ankle pain was due to favoring the left knee and 
placing more weight on the right ankle as a result.  The 
examiner noted that he had reviewed the treatment records and 
that it was his opinion that the Veteran's ankle symptoms 
were due to the pre-service ankle region injury and not due 
to left knee degeneration. 

In November 2005, the Veteran was afforded a VA examination.  
The examiner documented that he had reviewed the claims file 
and noted that the Veteran injured his knee in service and 
underwent a meniscectomy in 1964.  The examiner noted further 
that the left knee had gradually improved, but that over the 
years it started getting worse and became unstable.  The 
Veteran related that he was first diagnosed as having 
diabetes in 1980 and was not able to exercise.  The Veteran 
felt that as a result of his left knee problems his diabetes 
was uncontrolled, leading to various ailments.  The examiner 
noted that the Veteran began smoking in 1956 and that he had 
smoked about two packages of cigarettes per day until 1992.  
The examiner also noted a history of hyperlipidemia diagnosed 
in 1978.  He also noted a family history of diabetes and that 
the Veteran had always weighed about 200 pounds, although he 
had put some weight on since the below the left knee 
amputation.  

With respect to diabetes, the examiner noted that the Veteran 
was first diagnosed as having this disorder in 1980 and was 
immediately started on medications.  From 1980 to 1998 the 
Veteran was on insulin, but from 1998 to 2005 he was on oral 
medications.  In August 2005 the Veteran was once again 
started on insulin.  

The examiner noted that a review of other systems showed that 
the Veteran started having heart problems in 1978 and that 
peripheral vascular disease began in the early 1980s.  The 
Veteran was noted as first having neuropathy in the right leg 
in the 1980s and hypertension since 1978.  

With respect to the arteries and veins, the examiner 
highlighted the Veteran's history of smoking and that 
peripheral vascular disease first started in the 1980s.  It 
was noted that this condition first started in the left leg 
then gradually it involved the right leg.  A subsequent 
history of surgery was noted, as well as the below the knee 
left leg amputation.  

With respect to heart problems, the examiner noted that the 
Veteran first had a myocardial infarction in 1978 as well as 
chest pain in 1986, resulting in a 4 vessel coronary artery 
bypass graft at that time and another in 1992.  The Veteran 
next had a heart attack in May 2005, with subsequent 
stenting.  The examiner noted a family history of stroke and 
heart problems. 

Peripheral neuropathy was noted to have begun in 1970, only 
involving the right foot.  The left leg had no problems with 
peripheral neuropathy.  

The examiner assessed a 69-year-old Veteran who had left knee 
injury and degenerative joint disease of the left knee 
requiring a meniscectomy in the service who developed 
diabetes in the 1980s.  He noted a prolonged history of 
smoking, hyperlipidemia, family history and that his heart 
problems started in 1978, much prior to the onset of 
diabetes.  The examiner felt that the heart problems were not 
due to the diabetes or the meniscectomy.  He felt that the 
Veteran's heart problems were mainly attributable to smoking, 
family history and hyperlipidemia.  With respect to 
peripheral vascular disease, it was likewise felt to be most 
likely due to chronic smoking, hypertension, hyperlipidemia, 
which was most likely unrelated to the left knee disability.  
The examiner felt that the Veteran's left leg pains were most 
likely due to neuropathy that started in 1978, much prior to 
the onset of diabetes.  The examiner felt that this is most 
likely not related to the left knee problem.  The examiner 
noted that diabetes was diagnosed in the 1980s and that it 
was felt that the left knee disability did not lead to or 
aggravate diabetes.  The examiner noted that the Veteran had 
always weighed around 200 pounds and that he felt that 
diabetes was due to his genetic predisposition. 

Of record is a letter from K.W., M.D. dated in October 2006.  
In this letter, the physician related that she had been the 
personal physician of the Veteran for the past year.  Dr. 
K.W. noted a history of diabetes and a recent amputation 
secondary to diabetic foot disease and peripheral vascular 
disease.  Dr. K.W. stated that she felt that the Veteran's 
service-connected left knee disability limited his ability to 
exercise, which "certainly led to worsening control of his 
diabetes and the eventual amputation." 

At the December 2008 Board hearing the Veteran testified in 
regards to his claimed conditions.  He related that he felt 
that his right ankle pain was due to him having to shift his 
balance due to his left knee disability.  He testified 
further that he felt that diabetes mellitus, diabetic 
neuropathy, peripheral vascular disease, and heart disease 
were attributable to his left knee disability as this 
prevented him from exercising and controlling these 
disorders.  He related that he had been advised by a 
competent medical authority that these conditions could be 
related to his service-connected left knee disability.  

Right Ankle

Initially, the Board finds that the evidence clearly and 
unmistakably shows that the Veteran's right ankle disability 
pre-existed service and was not aggravated by service.  In 
this regard, the Veteran has clearly indicated that he 
sustained a fracture to the right ankle prior to service.  
This is competent of evidence of this condition.   See 
Washington v. Nicholson, 19 Vet App 362 (2005), citing Layno 
v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge).   Additionally, this is 
consistent with the evidence of record throughout.  There is 
no evidence related to any complaints regarding the right 
ankle appearing in the service treatment records. Thus, the 
service treatment records, with the absence of any pertinent 
complaints, findings or diagnoses, fail to demonstrate any 
aggravation of the pre-existing condition.  Moreover, VA 
examination, which  was specifically conducted for the 
purpose of determining the etiology of the current right 
ankle problems, has attributed this disability to the pre-
service injury.  Thus, it cannot be concluded that this 
disability is related to service in any way.  Accordingly, 
service connection for this disability must be denied on 
these grounds.

Likewise, service connection is not established for a right 
ankle disability secondary to the service-connected left knee 
disability.  The Board acknowledges the Veteran's contentions 
regarding right ankle pain attributable to his altered gait 
and limp of the left extremity; however, as this question 
clearly requires specialized medical training, lay statements 
are not probative of the ultimate question in this case.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As 
noted above, the most competent and probative evidence - the 
opinion as to nexus provided by the VA examiner --  shows 
that a current right ankle disability is due solely to pre-
existing disability.  Accordingly, the claim must be denied.  

Diabetes Mellitus and Peripheral Neuropathy

In opening, the Board notes that service connection for 
diabetes mellitus cannot be established on a direct or 
presumptive basis (that is, the evidence does not show it was 
manifested to a compensable degree within a year of service).  
The evidence shows that this condition first manifested in 
the early 1980s, about 14 years following the first post-
service year.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 200) (the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service 
connection).  As noted, the service treatment records are 
negative for any relevant findings.  Accordingly, this claim 
cannot be granted on these grounds.

The Board acknowledges the Veteran's contentions that lack of 
exercise caused by his service-connected left knee disability 
resulted in his inability to control his diabetes.  
Unfortunately, such an assertion cannot be considered 
probative from a layperson as this question clearly requires 
specialized medical training.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  The Veteran also reported this 
contention to his treating doctors during the course of 
treatment for such consideration.   

As such, resolution of this claim depends on resolution of 
the conflicting opinions of the November 2005 VA examiner and 
the October 2006 opinion from Dr. K.W.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
The Board finds the opinion of the VA examiner to be more 
probative.  Dr. K.W.'s opinion is lacking in that it does not 
address the history of the Veteran's diabetes mellitus, his 
genetic predisposition for diabetes mellitus, or other risk 
factors, and it was not based upon a review of the pertinent 
medical evidence that contains such information.  In 
contrast, the VA examiner's opinion was very thorough, 
included an extensive review of the service treatment records 
and claims folder and specifically addressed the Veteran's 
genetic predisposition for diabetes mellitus and multiple 
risk factors pertinent to etiology.  Accordingly, the Board 
favors the opinion of the November 2005 VA examiner.  
Unfortunately, after those matters were fully considered and 
discussed, the VA examiner found no relevant relationship for 
which service connection may be granted.   

Entitlement to service connection for diabetes mellitus is 
not established on direct or secondary bases.  There is no 
indication that the Veteran incurred diabetes mellitus in 
service; the competent evidence shows that it first 
manifested in the 1980s, with no demonstrated link to 
service.  Given the length of time before the initial 
diagnoses, presumptive service connection is not in order.  
On a secondary basis, as the Board has explained above, the 
negative VA etiology opinion substantially outweighs the 
private medical opinion.  For these reasons, the 
preponderance of the evidence is against the claim and it 
must be denied.

Likewise, the claims for diabetic neuropathy must be denied.  
Indeed, it appears from the most recent examination that the 
Veteran's peripheral neuropathy preceded the development of 
diabetes mellitus.  Peripheral neuropathy of the right lower 
extremity was noted to have begun in 1978, about 2 years 
prior to the onset of diabetes mellitus.  This length of time 
before the initial findings precludes presumptive service 
connection.  There is no suggestion in the medical reports 
that the post-service neurologic disorder is somehow related 
to service.  Again, the absence of complaints or findings 
until long after service weighs against the claim. Maxson, 
supra.  Moreover, the November 2005 examiner concluded that 
this neuropathy was not related to the service-connected left 
knee disability.  For the left leg, the examiner noted the 
absence of peripheral neuropathy.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Likewise, because the weight of the 
competent and probative evidence shows that peripheral 
neuropathy of the right lower extremity was not incurred in 
service or is otherwise attributable to the Veteran's 
service-connected left knee disability, this claim must 
likewise be denied.

Peripheral Vascular Disease and Atherosclerotic Heart Disease

In opening, the Board notes that service connection for heart 
disease cannot be established on a presumptive basis.  In 
regards to heart disease, such disability was first shown 
years after service.  

The Board acknowledges the Veteran's contentions that lack of 
exercise also resulted in his atherosclerotic heart disease 
and peripheral vascular disease.  Again, such an assertion 
cannot be considered probative evidence from a layperson as 
this question clearly requires specialized medical training.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for atherosclerotic heart disease is not 
established.  There is no evidence that the Veteran incurred 
this disorder directly in service.  His service treatment 
records contain no cardiac complaints, findings, or diagnosis 
of any cardiac disability, including atherosclerosis.  Dr. 
K.W.'s opinion does not purport to relate heart disease to 
service.  The November 2005 VA examiner attributed the 
Veteran's heart problems to smoking, family history and 
hyperlipidemia rather than any aspect of service.  The VA 
examiner was tasked with identifying the etiology of the 
claimed disorder and was well aware of the Veteran's concerns 
that his service-connected disability precluded exercise 
thereby leading to multiple physical problems.  Nevertheless, 
after considering all of the various factors that played a 
role in the etiology of heart disease, the examiner did not 
identify service or service-connected disability as linked to 
the current heart disease.  Similar to the preceding 
discussion, the omission by the private doctor of a 
discussion of the other significant risk factors pertinent to 
the disorder at hand greatly diminishes the probative value 
of the conclusions.  The most competent and probative medical 
evidence - the VA examiner's opinion --  is against the claim 
for service connection of heart disease on a direct, 
secondary or presumptive basis and the claim is therefore 
denied.  

As with the Veteran's claims denied above, for resolution of 
the claims for service connection of peripheral vascular 
disease of the lower extremities, the Board must resolve the 
conflicting opinions of the November 2005 VA examiner and the 
October 2006 opinion from Dr. K.W.  The Board again finds the 
opinion of the VA examiner to be more probative.  Dr. K.W.'s 
opinion does not address the history of the Veteran's 
peripheral vascular disease or his risk factors for this 
disease, namely, chronic smoking or hypertension.  Dr. K.W.'s 
opinion was not based upon a review of the pertinent medical 
evidence of record - a record that also documented numerous 
risk factors.  In contrast, the VA examiner's opinion was 
very thorough, included a comprehensive review of the service 
treatment records and claims folder and specifically 
addressed the Veteran's risk factors for peripheral vascular 
disease.  Accordingly, the Board favors the opinion of the 
November 2005 VA examiner.  

Entitlement to service connection for peripheral vascular 
disease is not established on direct or secondary bases.  
There is no indication that the Veteran incurred peripheral 
vascular disease in service; the competent evidence shows 
that it first manifested well after service, with no 
probative linkage to service of record.  On a secondary 
basis, as the Board has explained above, the negative VA 
etiology opinion substantially outweighs the private medical 
opinion.  For these reasons, the preponderance of the 
evidence is against the claims and they must be denied.


ORDER

Entitlement to an evaluation of 30 percent, but no greater, 
is granted for arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative, based 
on instability, subject to the laws and regulations governing 
the award of monetary benefits. 

Entitlement to a separate evaluation of 10 percent, but no 
greater, is granted for painful limited motion of the left 
knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected 
arthrotomy with meniscectomy and secondary degenerative joint 
disease, left knee, postoperative is denied.

Entitlement to service connection for diabetic neuropathy of 
the right lower extremity, to include as secondary to 
service-connected arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative is 
denied.

Entitlement to service connection for diabetic neuropathy of 
the left lower extremity, to include as secondary to service-
connected arthrotomy with meniscectomy and secondary 
degenerative joint disease, left knee, postoperative is 
denied.

Entitlement to service connection for peripheral vascular 
disease of the right lower extremity, to include as secondary 
to service-connected arthrotomy with meniscectomy and 
secondary degenerative joint disease, left knee, 
postoperative is denied.

Entitlement to service connection for peripheral vascular 
disease of the left lower extremity, to include as secondary 
to service-connected arthrotomy with meniscectomy and 
secondary degenerative joint disease, left knee, 
postoperative is denied.

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected arthrotomy with 
meniscectomy and secondary degenerative joint disease, left 
knee, postoperative is denied.

							(CONTINUED ON NEXT PAGE)




Entitlement to service connection for atherosclerotic heart 
disease, to include as secondary to service-connected 
arthrotomy with meniscectomy and secondary degenerative joint 
disease, left knee, postoperative is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


